FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      December 21, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
CARLOS ANDRES DIAZ MATEO,

             Petitioner,

v.                                                         No. 11-9599
                                                       (Petition for Review)
ERIC H. HOLDER, JR.,

             Respondent.


                            ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges.


      Carlos Andres Diaz Mateo, a native and citizen of the Dominican Republic,

petitions for review of the Board of Immigration Appeals’ (“BIA”) decision

upholding the immigration judge’s (“IJ”) denial of a motion for continuance.

Exercising jurisdiction under 8 U.S.C. § 1252(a), we deny the petition for review.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The petition for review is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          I

      Diaz Mateo entered the United States in January 2003 as a lawful permanent

resident. On July 3, 2009, the Department of Homeland Security (“DHS”) issued

him a Notice to Appear, charging him with removability due to an assault and battery

conviction. Diaz Mateo retained counsel, who entered an appearance on his behalf in

October 2009.

      In the meantime, Diaz Mateo’s assault and battery conviction was vacated. In

May 2010, Diaz Mateo moved to terminate his immigration proceedings based on his

vacated charge. DHS argued that the conviction was still valid for immigration

purposes, and subsequently moved to file a motion to terminate the proceedings

without prejudice. The IJ denied the motion.

      In March 2011, Diaz Mateo was convicted of possession of marijuana. DHS

amended the Notice to Appear to include a new charge of removability based on the

drug offense under 8 U.S.C. § 1227(a)(2)(B)(i).

      At a June 2, 2011 hearing, Diaz Mateo conceded removability, but declared he

would seek cancellation of removal. The IJ set a June 24 deadline for filing his

application for cancellation of removal, and scheduled a hearing on the application

for July 11.

      The day before the application was due, Diaz Mateo’s counsel moved for a

continuance. The IJ considered the motion at the July 11 merits hearing, where

counsel stated that he had not filed an application because Diaz Mateo and his family


                                         -2-
had not provided needed documents or paid filing and attorney’s fees, and had

stopped taking telephone calls from counsel. Counsel informed the IJ that Diaz

Mateo’s family had attempted to hire a new attorney to replace him, and asked the IJ

for a continuance so that Diaz Mateo could retain this new counsel.

       The IJ denied the continuance and ordered Diaz Mateo removed to the

Dominican Republic, reasoning that: (1) counsel had first entered an appearance

twenty-one months before the July 11 hearing; (2) there had been ten scheduled

master calendar hearings at which Diaz Mateo and counsel had appeared; (3) the July

11 hearing had been scheduled on June 2; (4) the application was due on June 24; (5)

Diaz Mateo presented no application on that date or at the July 11 hearing; (6)

counsel stated that Diaz Mateo’s family had failed to pay him or return his telephone

calls; and (7) Diaz Mateo had ample time to decide who would represent him and to

file his application.

       The BIA dismissed Diaz Mateo’s appeal, concluding the IJ correctly denied a

continuance. It determined that the denial did not violate Diaz Mateo’s statutory

right to counsel under 8 U.S.C. § 1362. Additionally, it held that Diaz Mateo’s

failure to file an application for cancellation of removal was due to his failure to

cooperate with existing counsel. Although Diaz Mateo was represented by different

counsel before the BIA, the BIA noted that Diaz Mateo still had not submitted an

application for cancellation of removal. Lastly, the BIA found Diaz Mateo had failed

to establish a due process violation.


                                           -3-
                                           II

      Diaz Mateo first challenges the IJ’s denial of a continuance. An IJ may grant a

continuance upon a showing of good cause. 8 C.F.R. § 1003.29. We review the

denial of a continuance for an abuse of discretion. Jimenez-Guzman v. Holder,

642 F.3d 1294, 1297 (10th Cir. 2011). “Only if the decision was made without a

rational explanation, inexplicably departed from established polices, or rested on an

impermissible basis will we grant the petition for review.” Id. (quotation marks and

alterations omitted).

      Diaz Mateo has not established that the IJ abused its discretion in denying the

continuance. He does not dispute that ten master calendar hearings were held before

the IJ denied his request and issued the removal order. Nor does he dispute that he

had been represented by counsel since October 2009, giving him nearly two years to

prepare his case with his attorney or find another attorney. Diaz Mateo therefore

fails to show that the IJ abused its discretion in denying his request for a continuance.

                                           III

      Diaz Mateo also argues that his due process rights were violated when the IJ

denied the continuance. He maintains that the IJ precluded him from choosing who

would represent him, thereby violating his due process rights.

      Diaz Mateo had a statutory right to representation by counsel of his choice at

his own expense at the agency proceedings. See 8 U.S.C. §§ 1362, 1229a(b)(4)(A);

see also 8 C.F.R. § 1003.16(b). His right was not violated, however, because he was


                                           -4-
represented throughout the proceeding by counsel that he had previously chosen.

Diaz Mateo had sufficient time to obtain substitute counsel if he was displeased with

his current counsel, and to file an application for cancellation of removal.

      Additionally, a noncitizen lacks a due process interest in obtaining purely

discretionary relief, including cancellation of removal. Arambula-Medina v. Holder,

572 F.3d 824, 828 (10th Cir. 2009). And Diaz Mateo has not made any claim of

prejudice that would suggest that the proceedings were unfair. See Michelson v.

INS, 897 F.2d 465, 468 (10th Cir. 1990) (“The [F]ifth [A]mendment guarantee of due

process speaks to fundamental fairness; before we may intervene based upon a lack

of representation, petitioner must demonstrate prejudice which implicates the

fundamental fairness of the proceeding.”). Therefore, Diaz Mateo has failed to

establish that the IJ’s denial of the continuance denied him due process.1

                                          IV

      For the foregoing reasons, the petition for review is DENIED.


                                                Entered for the Court


                                                Carlos F. Lucero
                                                Circuit Judge




      1
        Diaz Mateo also argues that he was denied an opportunity to seek
readjustment of status. But he never requested an adjustment of status before the
agency; therefore, we do not consider the argument on appeal.


                                          -5-